Case 20-04025-MM11_ Filed 08/07/20 Entered 08/07/20 13:55:28 Doc4 Pg.1of3

Fill in this information to identi

the case:

Debtor name | Storage Media Group, Inc.

United States Bankruptcy Court for the:
Case number (if known):

 

SOUTHERN DISTRICT OF CALIFORNIA

 

 

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and

Are Not Insiders

[] Check if this is an
amended filing

12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 

Name of creditor and
complete mailing address,

Name, telephone number
and email address of

Nature of claim
(for example, trade

Indicate if claim
is contingent,

Amount of claim

If the claim is fully unsecured, fill in only unsecured claim amount. If

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

including zip code creditor contact debts, bank Joans, unliquidated, or | claim is partially secured, fill in total claim amount and deduction for
professional services, disputed value of collateral or setoff to calculate unsecured claim.
and government Total claim, if Deduction for value | Unsecured claim
contracts) partially secured of collateral or setoff
ACCUTECH DATA Inventory Unliquidated $291,031.70
SUPPLIIES, INC. purchases Disputed
4284 Transport
Street
P.O. Box 6930
Ventura, CA 93006
American Express Business Loan Unliquidated $94,532.96
P.O. Box 981535 Disputed
El Paso, TX 79998
Arlington (Carolina Purchases of Unliquidated $240,157.90
Wholesale) inventory Disputed
560 W. Manville
Street
Compton, CA 90220
AZERTY Inventory Unliquidated $573,289.52
(Esssendent) purchases Disputed
c/o Sam Grafton,
Esq., Popper
225 W. 34th St.,
Suite 1316
New York, NY 10122
COMPLETE Merchant Cash Unliquidated $97,263.78
BUSINESS Advance - Loan Disputed
SOLUTIONS GR against Accounts
22 N. 3rd Street Receivable
Philadelphia, PA
19106
DIGITAL STORAGE, Purchases of Unliquidated $690,909.72
INC. inventory Disputed
7611 Green
Meadows Drive
North
Lewis Center, OH
43035
Official form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 
Case 20-04025-MM11_ Filed 08/07/20 Entered 08/07/20 13:55:28 Doc4 Pg. 2o0f3

Debtor
Name

Storage Media Group, Inc.

Case number (if known)

 

 

Name of creditor and
complete mailing address,

Name, telephone number
and email address of

Nature of claim
(for example, trade

Indicate if claim
is contingent,

Amount of claim

If the claim is fully unsecured, fill in only unsecured claim amount. If

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

including zip code creditor contact debts, bank loans, unliquidated, or | claim is partially secured, fill in total claim amount and deduction for
professional services, disputed value of collateral or setoff to calculate unsecured claim.
Total claim, if Deduction for value | Unsecured claim
partially secured of collateral or setoff

DLL Inventory Unliquidated $734,584.72 $0.00 $734,584.72
FINANCIAL/SYNNEX purchases Disputed

1111 Old Eagle

School Road

Attn: George Wright

Wayne, PA 19087

Funders App LLC Merchant Cash Unliquidated $116,607.45
(60 Day Cap) Advance - Loan Disputed

3110 37th Ave, Suite against Accounts

202 Receivable

Long Island City, NY

11101

GREEN FUND OF Merchant Cash Unliquidated $42,061.00
MANHATTAN, LLC Advance - Loan Disputed

clo Reg. Agt BBF against Accounts

Partners, LLC Receivable

461 Van Brunt St.,

Suite 14A

Brooklyn, NY 11231

JJ Bender, LLC Equipment lease | Unliquidated $145,885.64 $0.00 $145,885.64
457 Castle Ave. Disputed

Fairfield, CT 06825

ON DECK CAPITAL, Merchant Cash Unliquidated $42,645.47
INC. Advance - Loan Disputed

1400 BROADWAY, against Accounts

25TH FLOOR Receivable

New York, NY 10018

ON-LINE Inventory Unliquidated $242,323.10
COMPUTER purchases Disputed

PRODUCTS, INC

672 Pleasant Street

Norwood, MA 02060

RESERVE FUNDING Merchant Cash Unliquidated $50,530.00
GROUP, LLC Advance - Loan Disputed

15 WEST 47TH against Accounts

STREET Receivable

SUITE 704

New York, NY 10036

SAMSON HORUS Merchant Cash Unliquidated $62,200.00 $0.00 $62,200.00
90 JOHN STREET Advance - Loan Disputed

New York, NY 10038 against Accounts

Receivable

SMART FUNDING Merchant Cash Unliquidated $82,846.00
CAPITAL Advance - Loan Disputed

160 PEARL STREET, against Accounts

SUITE 5 Receivable

New York, NY 10005

SPG ADVANCE, LLC Merchant Cash Unliquidated $84,210.50 $0.00 $84,210.50
1221 MCDONALD Advance - Loan Disputed

AVE. against Accounts

Brooklyn, NY 11230 Receivable
Official form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 
Case 20-04025-MM11 Filed 08/07/20 Entered 08/07/20 13:55:28 Doc4 Pg. 3o0f3

Debtor
Name

Storage Media Group, Inc.

Case number (if known)

 

 

Name of creditor and
complete mailing address,
including zip code

Name, telephone number
and email address of
creditor contact

Nature of claim

(for example, trade
debts, bank loans,
professional services,

Indicate if claim
Is contingent,
unliquidated, or
disputed

Amount of claim

If the claim is fully unsecured, fill in only unsecured claim amount. If
claim is partially secured, fill in total claim amount and deduction for
value of collateral or setoff to calculate unsecured claim.

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim, if Deduction for value | Unsecured claim
partially secured of collateral or setoff

SYNNEX CORP. Inventory Unliquidated $161,685.45 $0.00 $161,685.45
44201 Nobel Drive purchases Disputed

Fremont, CA 94538

TORRO, LLC Merchant Cash Unliquidated $67,182.06
5965 SOUTH 900 Advance - Loan Disputed

EAST against Accounts

SUITE 300 Receivable

MURRAY, UT 84121

U.S. Small Business COVID Disaster Unliquidated $150,000.00 $0.00 $150,000.00
Admin. Loan Disputed

Office of Disaster

Assistance

14925 Kingsport

Road

Fort Worth, TX

76155

WEST COAST Merchant Cash Unliquidated $99,130.00
BUSINESS Advance - Loan Disputed

CAPITAL, L against Accounts

116 Nassau Street, Receivable

Suite 804

New York, NY 10038
Official form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 
